                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 Zoe Wilson, et al.,

                         Plaintiffs,
                                                           Civil Action 2:18-cv-743
         v.                                                Judge George C. Smith
                                                           Magistrate Judge Deavers
 Abbott Home Care, Inc., et al.,

                         Defendants.


                  ORDER GRANTING CONDITIONAL CERTIFICATION
                      AND APPROVING NOTICE AND CONSENT

        This matter is before the Court on the parties’ Joint Stipulation to Pre-Discovery

Conditional Class Certification and Court-Supervised Notice to Potential Opt-in Plaintiffs

Pursuant to 29 U.S.C. §216(b) (Doc. 17). For good cause shown, the parties’ joint stipulation to

conditionally certify the case as a collective action pursuant to 29 U.S.C. § 216(b) and that notice

be provided to putative class members of Plaintiffs’ FLSA claims is GRANTED.

        The Court APPROVES the Notice of Collective action Lawsuit and Consent to Join,

attached as Exhibits, to the parties’ joint stipulation.

        IT IS SO ORDERED.


                                                            s/ George C. Smith__________________
                                                           GEORGE C. SMITH, JUDGE
                                                           UNITED STATES DISTRICT COURT
